Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 03-10-2021 under amendments; IDS to be considered and request for reconsideration, which have been placed of record in the file. Claims 1-3, 5-12 and 14-22 are pending. Claims 4 and 13 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-10-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 03-10-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 2, 7, 10, 11, 16 and 20. Applicant has amended claims 2, 10, 11 and 20 to correct grammatical error or correct some minor clerical errors. Applicant has amended Claims 7 and 16 to mere correct dependency of the dependent claims. The 

Applicant has amended claims 2, 7, 10, 11, 16 and 20. Applicant has amended claims 2, 10, 11 and 20 to correct grammatical error or correct some minor clerical errors. Applicant has amended Claims 7 and 16 to mere correct dependency of the dependent claims. The amendments entered as directed to matters of form not affecting the scope of the invention  Further, regarding allowable limitations “the second input being configured to receive a second pixel current, the second pixel current including a current generated by the second pixel; the output being configured to produce an output signal based on a difference between a current received at the first input and a current received at the second input; the control circuit being configured to cause the first pixel to be turned on; cause the second pixel to be turned off; and cause the reference current source to generate the reference current wherein the differential sensing circuit comprises a low-pass current filter, and a common-mode feedback circuit connected between an output and an input of the low-pass current filter” after further extensive search and further consideration, all the prior arts cited on information disclosure statement (IDS; USPTO 1449) fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features recited in inverted commas the claim limitations above; which puts application number 16,656,447 in condition for allowance. 

Allowable Subject Matter
Claims 1-3, 5-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 2, 7, 10, 11, 16 and 20. Applicant has amended claims 2, 10, 11 and 20 to correct grammatical error or correct some minor clerical errors. Applicant has amended Claims 7 and 16 to mere correct dependency of the dependent claims. The amendments entered as directed to matters of form not affecting the scope of the invention Applicant has amended Claims 7 and 16 to mere correct dependency of the dependent claims. The amendments entered as directed to matters of form not affecting the scope of the invention. Examiner has searched and considered the prior arts cited on information Disclosure Statements (IDS USPTO 1449); filed on 03-10-2021. The prior arts cited on  information disclosure statements (IDS)  fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the second input being configured to receive a second pixel current, the second pixel current including a current generated by the second pixel; the output being configured to produce an output signal based on a difference between a current received at the first input and a current received at the second input; the control circuit being configured to cause the first pixel to be turned on; cause the second pixel to be turned off; and cause the reference current source to generate the reference current wherein the differential sensing circuit comprises a low-pass current filter, and a common-mode feedback circuit connected between an output and an input of the low-pass current filter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-12-2021